Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Komoto (US 2017/0153200). Evidence provided by Shuangli Ye et al, Thickness-Dependent Strain Effect on the Deformation of the Graphene Encapsulated Au Nanoparticles, Journal of Nanomaterials Vol. 2014, January 2014.
Regarding claim 1, Komoto teaches a transfer-free method for producing a graphene thin film, comprising the steps of:5 (A) forming a titanium buffer layer on a target substrate; and (B) growing a graphene thin film [0049] on the titanium buffer layer, wherein entire steps throughout (A) to (B) are performed in a same chamber [0056], and thus performed in an oxygen-free atmosphere in which titanium is not oxidized ([0051-0057]). 
Komoto teaches a graphene layer thickness of 0.3 to 20 nm [0048-0049].  Monolayer graphene has a thickness of 0.335 nm.  See Shuangli pg. 2, right column.  Therefore Komoto teaches the graphene thin film is made of monolayer graphene.  10 
When the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed graphene layer, the claimed physical properties relating to the 
As Komoto teaches the method required by claim 1 the Examiner takes the position that the result of the method, the Id/Ig of the graphene thin film is 0.01 +-0.01 or less, would be inherent to the prior art. 
Regarding claim 2, Komoto teaches the steps of forming the titanium buffer layer and the graphene thin film are repeated after step (B) because Komoto is directed to producing multiple electronic device [0057]. Therefore repetition of claim 1 on another substrate is inherent to Komoto. 
Regarding claim 3, Komoto teaches the steps are performed at 400 C or below [0083]. 
Regarding claim 5, Komoto teaches the titanium buffer layer has a thickness of 10 to 20 nm [0046].10  
Regarding claim 6, Komoto the target substrate is made of a synthetic resin containing an oxygen atom in its structure [0035-0036]. 15  
Regarding claim 7, Komoto teaches the steps are performed at 400 C or below [0083].
Regarding claim 9, Komoto teaches the titanium buffer layer has a thickness of 10 to 20 nm [0046].10  
Regarding claim 10, Komoto teaches wherein the target substrate is made of a synthetic resin containing an oxygen atom in its structure [0035-0036]. 15  
Regarding claim 11, Komoto teaches a transfer-free method for producing a graphene thin film, comprising the steps of:5 (A) forming a titanium buffer layer on a target substrate; and (B) forming a graphene thin film [0049] on the titanium buffer layer, wherein entire steps throughout (A) to (B) are performed in a same chamber [0056], and thus performed in an oxygen-free atmosphere in which titanium is not oxidized; and fabricating an electrical device by using the target substrate ([0051-0057]).10  

When the structure recited in the reference is substantially identical to that of the claims the claimed properties or function are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed graphene layer, the claimed physical properties relating to the Raman spectrum Id/Ig are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claim 1.
As Komoto teaches the method required by claim 1 the Examiner takes the position that the result of the method, the Id/Ig of the graphene thin film is 0.01 +- 0.01, would inherent to the prior art. 
Regarding claim 13, Komoto teaches steps (A) and (B) are all performed at 400°C or below [0083].  
Regarding claim 14, Komoto teaches steps 5 (A) and (B) are all performed at 400°C or below [0083].
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komoto as applied to claims 1 and 2 above, and further in view of Hong (US 2013/0187097). 
Regarding claim 4, Komoto teaches the forming of the titanium buffer layer in step (A) is performed 20 by a method selected from the group consisting of CVD and sputtering, and teaches a graphene thin film depositing by CVD [0051-0053]. 
Komoto does not teach growing of the graphene thin film in step (B) is performed by a chemical vapor deposition method selected from the group consisting of plasma-enhanced chemical vapor deposition (PECVD), rapid thermal chemical vapor deposition 29 78057281v.1 Docket No. 050157-505001US (RTCVD), inductively coupled plasma-chemical vapor deposition (ICP-CVD), low-pressure chemical vapor deposition (LPCVD), atmospheric 
Hong teaches growing a graphene thin film in step (B) is performed by a chemical vapor deposition method selected from the group consisting of plasma-enhanced chemical vapor deposition (PECVD), rapid thermal chemical vapor deposition 29 78057281v.1 Docket No. 050157-505001US (RTCVD), inductively coupled plasma-chemical vapor deposition (ICP-CVD), low-pressure chemical vapor deposition (LPCVD), atmospheric pressure chemical vapor deposition (APCVD), metal organic chemical vapor deposition (MOCVD), atomic layer 5 deposition (ALD), plasma-enhanced atomic layer deposition (PE- ALD), and combinations thereof [0050].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the graphene thin film of Komoto by depositing a graphene thin film in step (B) is performed by a chemical vapor deposition method selected from the group consisting of plasma-enhanced chemical vapor deposition (PECVD), rapid thermal chemical vapor deposition 29 78057281v.1 Docket No. 050157-505001US (RTCVD), inductively coupled plasma-chemical vapor deposition (ICP-CVD), low-pressure chemical vapor deposition (LPCVD), atmospheric pressure chemical vapor deposition (APCVD), metal organic chemical vapor deposition (MOCVD), atomic layer 5 deposition (ALD), plasma-enhanced atomic layer deposition (PE- ALD), and combinations thereof, as taught by Hong, because it would produce graphene with many layers and a dense structure [0055]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komoto as applied to claim 11 above, and further in view of Hong (US 2013/0187097). 
Regarding claim 12, Komoto teaches patterning by laser scribing [0057] but does not explicitly teach masking. 
Hong teaches before step (A) or (B), a step of forming a masking pattern having a predetermined shape [0006], [0104].31 78057281v.1 Docket No. 050157-505001US  
. 
Response to Arguments
Applicant’s arguments field April 22, 2021 with respect to claims have been considered but are not persuasive. 
Regarding claims 1 and 11, Applicant argues that Komoto fails to teach a method capable of forming the claimed graphene thin film. 
The Examiner disagrees because Komoto teaches method steps a and b for forming a graphene thin film.  The thickness taught by Komoto teaches that the film is a monolayer graphene thin film.   Applicant’s claimed property regarding Ig/Id doesn’t serve to differentiate the claimed method from that of the prior art because the required method is taught by the cited prior art.  The results of Applicant’s claim 1 are inherent to the method of the prior art because the methods are identical.  
Applicant also submits that the Ti thin film of Komoto is mixed with a large amount of carbon which is contrary to the claimed Ti layer that is not changed by oxidation. 
The Examiner does not agree.  Mixing with carbon and the oxidation of titanium are mutually exclusive.  Therefore Komoto teaches the claimed Ti layer. 
Regarding prior art Hong, Applicant submits that Hong is directed to a method requiring processing of forming graphene on a metal foil and transferring the graphene by etching.   As Hong is directed to transferring the graphene by etching no skilled artisan would look to Hong for methods of making graphene. 

Applicant argues that Komoto nor Hong teach a specific property of Id/Ig of the graphene film to be 0.01 or less. 
The Examiner takes the position that since Applicant’s method is anticipated by Komoto the results of the method, the value of Id/Ig, would be inherent to Komoto as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794